DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-13 and 15-18 are pending in the instant application; claims 15 and 16 are withdrawn as being directed to a non-elected invention; claims 1, 15 and 18 are amended; claims 1, 6-13, 17 and 18 are the subject of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2020 was filed after the mailing date of the application on July 19, 2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Examination Considerations
Applicant's Amendments filed November 15, 2020 have been received and entered into the present application. Claims 1, 6-13, 17 and 18 are pending and are herein examined on the merits.


Claim Rejections - 35 USC § 112 – Withdrawn

Claims 1, 6-13 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Applicant has amended claim removing the recitation at issue thus obviating the rejection. Subsequent to amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-13, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Toledano et al. (WO 2008/093346 A2; cited in IDS) in view of Zaenglein et al. (J Am Acad Dermatol, 2016, Vol.74, No.5, pp.945-973; previously cited) and Del Rosso et al. (Clinical Aesthetic, 2010, Vol.3, No.10, pp.26-28; cited in IDS) is maintained.

Modified Rejection: (Necessitated by Amendment)
Applicant’s invention, according to claim 1, is directed to a method of treatment of acne comprising topical administration once daily, for up to 3 months, a stable composition comprising solid particulate of 2 to 10% w/w benzyl peroxide (BPO) and 0.1 
Toledano teaches compositions for topical application comprising a peroxide and a retinoid (abs) where the most common use for both are treating acne (p.1, para.1).  Toledano more specifically teaches the composition for topical application to be microparticles of solid particulate of benzoyl peroxide (instantly referred to as BPO) and all trans retinoic acid (instantly referred to as ATRA) (p.2, para.5). Toledano further teaches a kit comprising: 1) a first composition comprising the peroxide (BPO) as a first active ingredient; and 2) a second composition comprising the retinoid (ATRA) as a second active ingredient (p.3, para.7). Toledano teaches the kit allowing for both concomitant and sequential application of the first and second composition (p.3, para.8).  Toledano further teaches concentrations for treatment of diseases such as acne, rosacea and psoriasis include BPO at a range of 1 to 20% w/w and ATRA at a range of 0.005 to 0.5% w/w; where most preferably BPO at a range of 2.5 to 10% w/w and ATRA at a range of 0.025 to 0.1% w/w (p.31-32, bridging para.). Toledano further teaches microparticles to have a D90 value and defines that to be 90% of the particles having a stated dimension such as diameter (p.4-5, bridging para.). Toledano teaches the compositions to have a D90 range of 0.3 to 90 microns, where most preferably at a range of 5 to 30 microns (p.5, para.3). Toledano further teaches the composition for topical application having BPO and ATRA in an uncoated free form (p.9, para.1). 
Zaenglein teaches general guidelines of care of management of acne. Zaenglein teaches a review of treatment ranging from topical to systemic therapies. Zaenglein teaches an exemplified embodiment of a topical treatment of acne that combines benzoyl peroxide and clindamycin where the administration is “topically applied once daily for 11 weeks” (p.973.e6, Supplemental Table VI, Efficacy). Zaenglein establishes that the state of the art for treating acne with topical treatments uses the claimed frequency of daily administration in about a 3 month period.
Del Rosso teaches optimizing a topical formulation of BPO and trentinoin (which is the same as ATRA as acknowledged by Applicant in specification, p.15, l.10-11). Del Rosso teaches that BPO and ATRA are commonly used in combination for treating inflammatory acne (p.26, col.1, para.1) and further teaches that some combinations result in oxidation and degradation of ATRA providing the example of BPO at 10% being combined with ATRA at 0.025% (p.26, col.2, para.1-2). Del Rosso teaches that an optimized amount of ATRA at 0.05% and BPO at 6.26% in combination provides a more stable product where little to no degradation occurs over a 7 hour period (p.27, col.2, Results or Fig.1). Del Rosso demonstrates that adjusting amounts of ATRA and BPO, which result-effective variables, to discover the optimum range, which the courts deem as routine experimentation, is even known in the prior. Del Rosso teaches optimized amounts that are within the claimed range. 
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the combined teaching of Toledano, Zaenglein and ipsis verbis mixing the composition to form the claimed weight percent as the instant claim, Toledano does teach the overall claimed range necessary for applying to the skin particularly for treating dermal disorders and teaches concomitant administration of which mixing then applying is a type concomitant administration where Del Rosso teaches that adjusting the amount can achieve an optimized combination to enhance stability and reduce degradation. Toledano further teaches a D90 range that encompasses the claimed range.  Zaenglein establishes that it is well understood the use of topical treatment for acne in the claimed frequency range. Therefore, the instant claim is prima facie obvious over the art of Toledano, Zaenglein and Del Rosso.     

Applicant’s invention, according to claim 6, limits claim 1 and requires an initial concentration of 3% w/w BPO and 0.05% w/w ATRA wherein the composition maintains the resultant function of the storage parameters claimed.
pima facie obvious over the art of Toledano, Zaenglein and Del Rosso.

Applicant’s invention, according to claims 7-9, limits claim 1 and requires ATRA at varying ranges and amounts within the initial claimed range and BPO at varying amounts within the initial claimed range.
For the reasons stated for claim 1, due to the amounts falling within the range taught by Toledano, the instant claims and the invention as a whole remains prima facie obvious.

Applicant’s invention, according to claims 10 and 11, limits claim 1 and requires administration up to 2 weeks, 1 month, 2 months or 3 months and further requires once daily administration of a single composition comprising both BPO and ATRA.
For the reason stated for claim 1, it is instantly applied due to Zaenglein teaching topical treatment of daily administration over a period of varying weeks, where an embodiment that combined with benzoyl peroxide would be administered over 11 weeks. Zaenglein teaches other topical treatments such as topical benzoyl peroxide prima facie obvious over Toledano, Zaenglein and Del Rosso.

Applicant’s invention, according to claims 12 and 13, limits claim 1 and requires the concomitant administration of the first and second composition administered from a dual chamber dispenser or from two separate dispensers and mixed before applying to provide the combined composition and administered at the claimed frequency.
As mentioned supra, Toledano teaches the claimed composition with both components being in the claimed range amounts and further teaches a kit allowing for concomitant administration of the claimed composition. As also previously mentioned, Zaenglein teaches the claimed frequency of administration for topical treatment of acne. The instant limitations are met and the invention as a whole remains prima facie obvious.

Applicant’s invention, according to claim 17, limits claim 1 and requires daily administration of the composition of claim 1 for up to 2 weeks, 1 month, 2 months or 3 months.
For the reasons stated for claims 10 and 11, the instant claim is prima facie obvious over Toledano, Zaenglein and Del Rosso.

claim 18, is directed to a regimen of administration comprising daily administration of a first composition comprising about 2 to 10% w/w benzyl peroxide (BPO) and a second composition comprising about 0.1 to 0.2% w/w all trans retinoic acid (ATRA); wherein the compositions are concomitantly administered once daily from a dual chamber dispenser or from two separate dispensers and mixed before applying to provide the combined composition on the skin for up to 2 weeks, 1 month, 2 months or 3 months; wherein the first composition consists essentially of BPO as the only API and the second consists essentially of ATRA as the only API both not being encapsulated or are uncoated.
Each limitation has been previously addressed, see supra. The instant claim is prima facie obvious over Toledano, Zaenglein and Del Rosso.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges, reiterating the previous arguments, that the prior art of record does not teach administering a stable composition comprising a solid particulate BPO and ATRA that are both not encapsulated nor coated, with 90% of the solid particles of ATRA in the range of 5-20 microns where now the claim has been amended to further recite the only APIs in the composition are BPO and ATRA. Applicant reiterates argument that Toledano requires one active be coated/encapsulated, referencing Toledano’s example 5 increasing stability with one being encapsulated/coated. Applicant argues that Toledano discloses examples of ATRA that is less than 5 microns, arguing that Toledano would prefer not to use particles greater than 5 microns. Applicant argues that secondary references does not 
Applicant’s arguments are found unpersuasive for reasons of record, where Applicant has not provided any evidence in response to the Non-Final Office Action arguments (mailed 08/14/2020) nor any new substantial arguments. It has been addressed that Toledano teaches that either BPO or ATRA can be uncoated based on paragraph 1 of page 9, where Applicant acknowledges that Toledano does provide an example of a composition where both are uncoated or non-encapsulated (sample A). Toledano does teach skin irritation, however, Toledano’s composition is already mixed prior to administration, where Del Rosso teaches that optimized amounts of ATRA and BPO enhances stability for a seven hour period, which was argued to relate more to concomitant administration or combining the components at the time of application. Furthermore it was addressed that Toledano teaches the compositions to have a D90 range of 0.3 to 90 microns, where most preferably at a range of 5 to 30 microns (p.5, para.3). While Toledano may teach an exemplified embodiment in the lower range of 0.3 to 5 microns, this does not constitute a teaching away from the overall larger range disclosed or even nonpreferred embodiments (see In re Susi). Furthermore, the secondary references are not relied upon for the explicit combination of BPO and ATRA, due to Toledano explicitly teaching this combination for the claimed method. Toledano establishes that the claimed composition can reasonably be accomplished, even if not preferred, and used for the claimed method where Zaenglein teaches the claimed frequency of administration and Del Rosso optimizing amounts in the claimed range provides enhanced stability, thus providing a reasonable expectation of success prima facie obvious.

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-13, 17 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 16, 19 and 20 of copending Application No. 15/978,146; claims 1, 4-6, 9 and 12-15 of copending Application No. 15/834,805; claims 1-9 of copending Application No. 15/924,331; claims 1-5, 7-10 and 12-27 of copending Application No. 16/033,260; claims 1-22 of copending Application No. 16/033,257; and claims 1 and 5-7 of copending Application No. 16/052,635 is maintained. 

Reiterated Rejection:

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments:
Applicant request rejection be held in abeyance, however, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629